In a proceeding pursuant to CPLR article 78 to annul a determination of the Board of Educational Services for the First Supervisory District of Suffolk County, dated July 14, 2005, which declined to award two contracts to the petitioner, the Board of Educational Services for the First Supervisory District of Suffolk County appeals from an order of the Supreme Court, Suffolk County (Loughlin, J.), dated November 3, 2005, which remitted the matter to it for reexamination of the determination.
Ordered that the appeal is dismissed, without costs or disbursements.
*898The order dated November 3, 2005, which did not annul the determination sought to be reviewed, and thus neither granted nor denied the relief requested in the petition, is not appealable as of right (see CPLR 5701 [b]; Matter of Turek v Town of Clarkstown Zoning Bd. of Appeals, 288 AD2d 479 [2001]; Matter of Soros v Board of Appeals of Vil. of Southampton, 24 AD2d 705 [1965]; Matter of North Am. Holding Corp. v Murdock, 6 AD2d 596 [1958], affd 6 NY2d 902 [1959]), and leave to appeal has not been granted. Schmidt, J.P, Rivera, Skelos and Covello, JJ., concur.